Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby, US 2012/0265432 A1, in view of Follmer, et al., US 2010/0207751 A1.
As per Claim 21, Ashby teaches a computer-implemented for generating neighborhood maps (¶¶ 19-21), the method comprising: 
aggregating, by a server, geolocation data and auxiliary data associated with a user's driving activities (¶¶ 32-33; with geolocation application 124 of Figure 2); and
identifying, by the server, a plurality of driving routes from the user's driving activities to determine one or more designated driving routes frequently traversed by the user based upon an auxiliary threshold (¶¶ 44-45).  
Ashby does not expressly teach: generating, by the server, a user neighborhood map that includes the one or more designated driving routes; and transmitting, by the server, the user neighborhood map to the user.  Follmer teaches: 
generating, by the server, a user neighborhood map that includes the one or more designated driving routes (¶ 38; with routing information 405 as per Figure 4); and 
transmitting, by the server, the user neighborhood map to the user (¶ 38; on display 400 of Figure 4).  
At the time of the invention, a person of skill in the art would have thought it obvious to combine the geolocation services of Ashby with the neighborhood mapping functions of Follmer, in order to account for local speed limits or other conditions or hazards that might apply to the particular neighborhood.
As per Claim 22, Ashby teaches that the one or more designated driving routes include one of a single driving route or a plurality of sub-routes that comprise a single driving route (¶¶ 44-45).
As per Claim 23, Ashby teaches that generating the user neighborhood map includes utilizing one or more edges of a reference map that match the geolocation data associated with the one or more designated driving routes (¶¶ 34-35; as geolocation coordinates come in through sensors).
As per Claim 24, Ashby does not expressly teach that generating the user neighborhood map further includes populating the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to the user.  Follmer teaches that generating the user neighborhood map further includes populating the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to the user (¶ 31).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 25, Ashby does not expressly teach that generating the user neighborhood map further includes populating the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to a driver different from the user (¶ 44; “different drivers”).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 26, Ashby teaches that identifying the plurality of driving routes includes searching an activity table storing the aggregated geolocation data and the auxiliary data to identify the plurality of driving routes from the user's driving activities that have common geolocation data points (¶¶ 44-45).
As per Claim 27, Ashby teaches that the auxiliary threshold is representative of a travel frequency (¶¶ 35, 52, 54; as indicated by sampling frequency).
As per Claim 28, Ashby teaches a server for generating neighborhood maps (¶¶ 52-54), the server comprising: 
a processor (¶ 27; processor 100 of Figure 2); and 
a memory storing instructions (¶ 27) that, when executed by the processor, cause the processor to: aggregate geolocation data and auxiliary data associated with a user's driving activities (¶¶ 44-45); and
identify a plurality of driving routes from the user's driving activities to determine one or more designated driving routes frequently traversed by the user based upon an auxiliary threshold (¶¶ 44-45). 
Ashby does not expressly teach: generating a user neighborhood map that includes the one or more designated driving routes; and transmitting the user neighborhood map to the user.  Follmer teaches: 
generating a user neighborhood map that includes the one or more designated driving routes (¶ 38; with routing information 405 as per Figure 4); and 
transmitting the user neighborhood map to the user (¶ 38; on display 400 of Figure 4).  
See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 29, Ashby teaches that the one or more designated driving routes include one of a single driving route or a plurality of sub-routes that comprise a single driving route (¶¶ 44-45).
As per Claim 30, Ashby teaches that the instructions, when executed by the processor, that cause the processor to generate the user neighborhood map further include instructions that cause the processor to generate the user neighborhood map by utilizing one or more edges of a reference map that match the geolocation data associated with the one or more designated driving routes (¶¶ 34-35; as geolocation coordinates come in through sensors).
As per Claim 31, Ashby does not expressly teach that the instructions, when executed by the processor, that cause the processor to generate the user neighborhood map further include instructions that cause the processor to populate the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to the user.  Follmer teaches that the instructions, when executed by the processor, that cause the processor to generate the user neighborhood map further include instructions that cause the processor to populate the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to the user (¶ 32).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 32, Ashby does not expressly teach that the instructions, when executed by the processor, that cause the processor to cause the processor to generate the user neighborhood map further include instructions that cause the processor to populate the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to a driver different from the user.  Follmer teaches that the instructions, when executed by the processor, that cause the processor to cause the processor to generate the user neighborhood map further include instructions that cause the processor to populate the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to a driver different from the user (¶ 44; “different drivers”).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 33, Ashby teaches that the instructions, when executed by the processor, that cause the processor to identify the plurality of driving routes further include instructions that cause the processor to search an activity table storing the aggregated geolocation data and the auxiliary data to identify the plurality of driving routes from the user's driving activities that have common geolocation data points (¶¶ 44-45).
As per Claim 34, Ashby teaches that the auxiliary threshold is representative of a travel frequency (¶¶ 35, 52, 54; as indicated by sampling frequency).
As per Claim 35, Ashby teaches a non-transitory computer readable medium storing instructions for generating neighborhood maps (¶¶ 52-54), the instructions when executed by a processor of a computing device cause the computing device to: 
aggregate geolocation data and auxiliary data associated with a user's driving activities (¶¶ 44-45); and
identify a plurality of driving routes from the user's driving activities to determine one or more designated driving routes frequently traversed by the user based upon an auxiliary threshold (¶¶ 44-45).  
Ashby does not expressly teach: generating a user neighborhood map that includes the one or more designated driving routes; and transmit the user neighborhood map to the user.  Follmer teaches: 
generating a user neighborhood map that includes the one or more designated driving routes (¶ 38; with routing information 405 as per Figure 4); and 
transmit the user neighborhood map to the user (¶ 38; on display 400 of Figure 4).  
See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 36, Ashby teaches that the one or more designated driving routes include one of a single driving route or a plurality of sub-routes that comprise a single driving route (¶¶ 44-45).
As per Claim 37, Ashby teaches that the instructions when executed by the processor that cause the computing device to generate the user neighborhood map further cause the computing device to generate the user neighborhood map by utilizing one or more edges of a reference map that match the geolocation data associated with the one or more designated driving routes (¶¶ 34-35; as geolocation coordinates come in through sensors).
As per Claim 38, Ashby does not expressly teach that the instructions when executed by the processor that cause the computing device to generate the user neighborhood map further cause the computing device to populate the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to the user.  Follmer teaches that the instructions when executed by the processor that cause the computing device to generate the user neighborhood map further cause the computing device to populate the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to the user (¶ 32).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 39, Ashby does not expressly teach that the instructions when executed by the processor that cause the computing device to generate the user neighborhood map further cause the computing device to populate the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to a driver different from the user.  Follmer teaches that the instructions when executed by the processor that cause the computing device to generate the user neighborhood map further cause the computing device to populate the user neighborhood map with one of the auxiliary data associated with the one or more designated driving routes that is pertinent to a driver different from the user (¶ 44; “different drivers”).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 40, Ashby teaches that the instructions when executed by the processor that cause the computing device to identify the plurality of driving routes further cause the computing device to search an activity table storing the aggregated geolocation data and the auxiliary data to identify the plurality of driving routes from the user's driving activities that have common geolocation data points (¶¶ 44-45).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,830,603 (“the ‘603 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the '603 patent also teaches a method for aggregating geolocation data for a particular neighborhood and using these data to generate a set of preferred travel routes for a user to reach a desired destination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661